     Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 1 of 23




                          UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 FERNANDO NUNEZ,                        :

            Plaintiff                   :
                                            CIVIL ACTION NO. 3:15-1573
   v.                                   :
                                              (JUDGE MANNION)
 TOM W. WOLF, et al.,                   :

              Defendants                :

                              M E M O R A N D U M1

        Pro se Plaintiff, Fernando Nunez, a state inmate, filed this civil rights

complaint pursuant to 42 U.S.C. §1983 and the Religious Land Use and

Institutionalized Persons Act (RLUIPA), 42 U.S.C. §§2000cc, et. seq.

Presently before the Court is Defendants’ motion to dismiss the amended

complaint (ECF No. 35) and Plaintiff’s motions to file a supplemental

complaint (ECF Nos. 43 and 45). For the following reasons, the Court will

grant in part, and deny in part, the Defendants’ motion to dismiss the

Amended Complaint. Mr. Nunez’s motions to file a supplemental complaint

will be denied without prejudice to him filing a separate action concerning his

other alleged RLUIPA claims.




        1
       This matter was recently reassigned to the undersigned following the
passing of the Hon. A. Richard Caputo.
     Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 2 of 23




I.    Allegations of the Amended Complaint

      On August 9, 2015, Mr. Nunez filed his Complaint in this matter. (ECF

No. 1.) Named as Defendants are Thomas Wolf, Governor of the

Commonwealth       of   Pennsylvania,     John   Wetzel,   Secretary    of   the

Pennsylvania Department of Corrections (DOC), and Tabb Bickel, DOC

Regional Deputy Secretary. 2 Mr. Nunez filed an Amended Complaint after

Defendants sought to dismiss the original Complaint. (ECF No. 34.) The facts

from Mr. Nunez’s Amended Complaint, taken as true and viewed in the light

most favorable to Plaintiff, are as follows: 3

      Mr. Nunez is a devout Muslim now, having converted to Islam in 2003.

(Id. at ¶7.) In August 2013, while incarcerated, Mr. Nunez married. (Id. at ¶8.)

In January 2015, Mr. Nunez submitted three Religious Accommodation

Requests (RAR) seeking: (1) conjugal visits with his spouse; (2) the

opportunity to engage in private congregational prayer with his visitors during

contact visits; and (3) to be “ritually circumcised”. (Id. at ¶15.) Defendant


      2On April 9, 2019, Judge Caputo granted Mr. Nunez’s motion to
voluntarily dismiss Corrections Officer A. Duvall and Superintendent James
Eckard. (ECF No. 33.)
      3
        For the purpose of a motion to dismiss, the Court accepts factual
allegations in the Complaint as true and draws all inferences in the light most
favorable to the Plaintiff. See Phillips v. Cnty. of Allegheny, 515 F.3d 224,
228 (3d Cir. 2008).


                                       -2-
     Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 3 of 23




Bickell denied all three RAR’s simultaneously in April 2015, Defendant

Wetzel received a copy of the decisions. (Id. at ¶16.)

      Following their wedding, the Sunnah indicates a Muslim couple spend

three consecutive nights together. After their marriage, it is Sunnah for

couples to spend at least one night together every three days unless both

spouses understand “that their time apart is temporary and not intentional.”

(Id. at ¶14) (emphasis in the original). The Pennsylvania Department of

Corrections (DOC) Inmate Visiting Privileges Policy, DC-ADM 812 and

Inmate Marriages Policy, DC-ADM 821, 4 prohibit Mr. Nunez from physically

consummating his marriage in accordance with his religious beliefs. (Id. at

¶9.) These policies, in combination with crowded and public visitation areas,

also prohibit Mr. Nunez from demonstrating the appropriate level of private

intimacy, physical or verbal, with his wife. DOC policy limits physical contact

between visitors to a “brief kiss and embrace upon meeting and departing.”

(Id. at ¶¶50 - 57.) Defendant Bickell denied Mr. Nunez’s request for “weekend

conjugal visits (Saturday and Sunday) twice a month” citing the “categorical

prohibition on conjugal visits” and security, facility, and health concerns,

even though other states allow for such visits. (Id. at ¶¶24 – 25, 29 – 30, 33


      4 Available on line at
https://www.cor.pa.gov/About%20Us/Pages/DOC-Policies.aspx (last visited
April 3, 2020.)

                                      -3-
     Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 4 of 23




and 36.) Mr. Nunez “is [now] compelled to modify his religious beliefs by

neglecting his religious duties and obligations in such a way as to sin and

disobey Allah and [the] Prophet Muhammad’s Sunnah by engaging in …

‘Celibacy’.” (Id. at ¶61.)

       The DOC also has a “state-wide policy that prohibits Plaintiff and his

visitors from congregating in prayer during contact visits in a manner

consistent with [Mr. Nunez’s] religious beliefs.” (Id. at ¶68.) Defendant Bickell

cites safety concerns when denying Mr. Nunez’s request for visitor

congregational prayer because it “would pose a major distraction to families

of other inmates meeting their loved ones” and because “the institution

cannot provide every inmate with private visiting rooms for congregational

prayers with family.” (Id. at ¶69 – 70.)

      Mr. Nunez’s remaining two claims involve Muslim religious grooming

practices. There are five mandatory characteristics of “fitrah” that all Muslims

“must” practice: (1) circumcision; (2) shaving of pubic hair; (3) trimming the

mustache; (4) clipping the nails; and (5) the plucking of armpit hair. (Id. at

¶90.) Mr. Nunez converted to Islam while uncircumcised. (Id. at ¶ 95.)

Circumcision is a minor surgery. (Id. at ¶96.) Defendant Bickell denied Mr.

Nunez’s request for circumcision stating that it is “an elective surgery and not

medically necessary … it is unreasonable for the [DOC] to assume the costs


                                       -4-
     Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 5 of 23




of elective surgery for all inmates, including medical expenses which it would

incur if medical complications ensued”. (Id. at ¶98.) Mr. Nunez argues his

request for circumcision is religiously based, and not due to medical

necessity. (Id. at ¶98.)

      In March 2015, Mr. Nunez submitted a RAR requesting the use of an

electric razor to perform religious grooming consistent with his religious

beliefs because “the standard razors sol[d] [i]n commissary irritate his skin

… [c]ausing painful razor bumps.” (Id. at ¶17 and ¶80.) Defendant Bickell

denied his request in June 2015. (Id. at 22.) Defendant Wetzel received a

copy of the decision. (Id. at ¶19.) “[B]ecause of the adverse side effect to

using the standard razor sold by the [DOC which] causes him pain and

distracts him from concentrating while in prayer”, Mr. Nunez has

“abandon[ed] a sacred religious practice”. (Id. at ¶81.) The DOC only allows

inmates with a medical condition to purchase electric razors. (Id. at ¶82.)

      On August 3, 2015, Mr. Nunez sent Governor Wolf a “Notice of Intent

to File Civil Action” urging him to intervene in Defendant Wetzel and

Defendant Bickell’s actions which violate his constitutional rights and

RLUIPA. (Id. at ¶20.) Defendant Wolf failed to intercede on Mr. Nunez behalf.

(Id.at ¶28.) Mr. Nunez seeks declaratory and injunctive relief as well as

attorney fees and costs.


                                     -5-
      Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 6 of 23




II.   Motion to Dismiss Standard of Review

      Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of

a complaint, in whole or in part, for failure to state a claim upon which relief

can be granted. Fed. R. Civ. P. 12(b)(6). “A pleading that states a claim for

relief must contain ... a short and plain statement of the claim showing that

the pleader is entitled to relief. Fed. R. Civ. P. 8(a). The statement required

by Rule 8(a)(2) must give the defendant fair notice of the grounds for the

claims. Erickson v. Pardus, 551 U.S. 89, 93, 127 S.Ct. 2197, 2200, 167

L.Ed.2d 1081 (2007) (per curiam). While detailed factual allegations are not

required, conclusory statements that allege the complainant is entitled to

relief are inadequate. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d

Cir. 2009). Legal conclusions that provide the framework for a complaint

must be supported by factual allegations. Ashcroft v. Iqbal, 556 U.S. 662,

679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

      When considering a Rule 12(b)(6) motion, a court is limited to

determining if a plaintiff is entitled to offer evidence in support of his or her

claims. Semerenko v. Cendant Corp., 223 F.3d 165, 173 (3d Cir. 2000). A

court does not consider whether a plaintiff will ultimately prevail. (Id.) In

reviewing the sufficiency of a complaint, a court must take three steps: (1)

identify the elements of the claim; (2) identify conclusions that are not entitled


                                       -6-
     Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 7 of 23




to the assumption of truth; and (3) assume the veracity of the well-pleaded

factual allegations and determine whether they plausibly give rise to an

entitlement to relief. Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d

Cir. 2016) (citations omitted). If there are well-pleaded factual allegations,

then a court must assume their truthfulness in deciding whether they raise

an entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 - 56,

127 S. Ct. 1955, 1965, 167 L.Ed.2d 929 (2007). Dismissal is only appropriate

when, accepting as true all the facts alleged in the complaint, Plaintiff has

not plead enough factual allegations to provide a reasonable expectation that

discovery will lead to evidence of each necessary element. Trzaska v.

L’Oreal USA, Inc., 865 F. 3d 155, 162 (3d Cir. 2017).

      In deciding a Rule 12(b)(6) motion, a court considers the allegations in

the complaint and exhibits attached to the complaint. Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010). In addition to the complaint and any exhibits

attached,   a   court   may   examine    “legal   arguments    presented    in

memorandums or briefs and arguments of counsel.” Pryor v. NCAA, 288

F.3d 548, 560 (3d Cir. 2002) (quotation omitted). A court may also consider

a “document integral or explicitly relied upon in the complaint.” In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997). A

court, however, need not assume the plaintiff can prove facts that were not


                                     -7-
     Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 8 of 23




alleged in the complaint. City of Pittsburgh v. W. Penn Power Co., 147 F.3d

256, 263 & n.13 (3d Cir. 1998), or credit a complaint's “bald assertions” or

“legal conclusions.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d

Cir. 1997) (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1429

– 30). A plaintiff may not amend their Complaint by asserting new fact in an

opposition brief. The Court does not consider facts when resolving a motion

to dismiss. Commonwealth of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836

F.2d 173, 181 (3d Cir. 1988) (citing Car Carriers, Inc. v. Ford Motor Co., 745

F.2d 1101, 1107 (7th Cir. 1984)) (“[l]t is axiomatic that the complaint may not

be amended by the briefs in opposition to a motion to dismiss.”).

      A complaint filed by a pro se plaintiff must be liberally construed and

“held to less stringent standards than formal pleadings drafted by a lawyer.”

Fantone v. Latini, 780 F.3d 184, 193 (3d Cir. 2015) (quoting Haines v.

Kerner, 404 U.S. 519, 520 – 21, 92 S.Ct. 594, 596, 596, 30 L.2d 652 (1972));

see Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 2200, 167 L.Ed.2d

1081 (2007). Nonetheless, the complaint still must contain allegations

permitting the reasonable inference that the defendant is liable for the

misconduct alleged. Jackson v. Div. of Developmental Disabilities, 394 F.

App’x 950, 951 n. 3 (3d Cir. 2010) (nonprecedential) (quoted case omitted).




                                      -8-
       Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 9 of 23




III.   Discussion

       A.    Governor Wolf’s Lack of Personal Involvement

       Defendants seeks the dismissal of all claims against Governor Wolf in

the alleged violations of Mr. Nunez’s federal constitutional and statutory

rights. (ECF No. 36 at 15.) A defendant in a civil rights action “cannot be held

responsible for a constitutional violation which he or she neither participated

in nor approved.” Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir. 2007).

“[A] government official is liable only for his or her own conduct and

accordingly must have had some sort of personal involvement in the alleged

unconstitutional conduct.” Argueta v. U.S. Immigration & Customs Enf’t, 643

F.3d 60, 71 (3d Cir. 2011). A plaintiff may demonstrate the personal

involvement of a supervisory defendant by alleging the supervisor

“participated in violating the plaintiff’s rights, directed others to violate them,

or, as the person in charge, had knowledge of and acquiesced in his

subordinates’ violation.” A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir. 2004). Claiming that a defendant learned of a

constitutional violation after it occurred is insufficient to show that he or she

personally directed that violation or had actual knowledge of it at the time it

occurred. Rode v. Dellarciprete, 845 F.2d 1195, 1208 (3d Cir. 1988) (the

after-the-fact submission of a grievance is “simply insufficient” to establish a


                                       -9-
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 10 of 23




defendant’s knowledge of an underlying constitutional violation at the time it

occurred); see Rosa-Diaz v. Dow, 683 F. App’x 103, 107 (3d Cir. 2017)

(supervisor’s “after-the-fact participation in reviewing grievances or appeals,

generally are an insufficient basis to establish” personal involvement).

Alleging a mere hypothesis that an individual defendant had personal

knowledge or involvement in depriving the plaintiff of his rights is insufficient

to establish personal involvement. Rode, 845 F.2d 1208.

      Mr. Nunez claims the RLUIPA violations occurred due to the inflexible

enforcement of the DOC’s policies issued by Secretary Wetzel and

Defendant Bickell’s denial of each of his RARs. Mr. Nunez does not allege

Defendant Wolf formulated either of the DOC’s policies in question or

directed the actions taken by Defendants Bickell or Wetzel with respect to

his RARs. Mr. Nunez’s intent-to-sue letter faxed to Governor Wolf, is simply

insufficient to allege Governor Wolf’s personal involvement in the underlying

claims. Rode, 845 F.2d at 1208 (transmission of grievance to state

governor’s office is insufficient to show governor’s actual knowledge of

alleged harm). Accordingly, the Court will grant Defendants’ motion to

dismiss with respect to Governor Wolf.




                                      - 10 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 11 of 23




      B.    Mr. Nunez’s Official Capacity Claims Against
            Defendants

      Mr. Nunez’s claim for damages asserted under 42 U.S.C. §1983 may

not proceed against the Defendants in their official capacities. Individual

state employees sued in their official capacity are entitled to Eleventh

Amendment immunity. Jones v. Unknown D.O.C. Bus Driver & Transp.

Crew, 944 F.3d 478, 480 (3d Cir. 2019). Accordingly, Mr. Nunez’s official

capacity claims against Defendants will be dismissed.

      Similarly, Mr. Nunez may not obtain monetary relief from Defendants

under RLUIPA. RLUIPA does not create a private right of action for damages

against prison officials in their individual capacities, Sharp v. Johnson, 669

F.3d 144, 153 (3d Cir. 2012), and claims for damages against them in their

official capacities are barred by the sovereign immunity of the

Commonwealth of Pennsylvania. Sossamon v. Texas, 563 U.S. 277, 293,

131 S.Ct. 1651, 1663, 179 L.Ed.2d 700 (2011). Thus, Mr. Nunez’s RLUIPA

claims, if successful, may yield only injunctive relief against the Defendants

in their official capacities. Banks v. Sec'y Pennsylvania Dep't of Corr., 601 F.

App'x 101, 103 (3d Cir. 2015); Small v. Wetzel, 528 F. App'x 202, 208 (3d

Cir. 2013); Sharp v. Johnson, 669 F.3d 144, 154 (3d Cir. 2012)(“RLUIPA

does not permit an action against defendants in their individual capacities;

[t]hus, RLUIPA cannot impose direct liability on defendants.”).

                                     - 11 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 12 of 23




     C.    Mr. Nunez’s RLUIPA Claims

     RLUIPA “protects institutionalized persons who are unable to freely

attend to their religious needs and are therefore dependent on the

government’s permission and accommodation for exercise of their religion”.

Cutter v. Wilkinson, 544 U.S. 709, 721, 125 S.Ct. 2113, 2122, 161 L.Ed.2d

1020 (2005). In relevant part, RLUIPA provides:

           No government shall impose a substantial burden on
           the religious exercise of a person residing in or
           confined to an institution … even if the burden results
           from a rule of general applicability, unless the
           government demonstrates that imposition of the
           burden on that person –

           (1) is in furtherance of a compelling governmental
           interest; and

           (2) is the least restrictive means of furthering that
           compelling governmental interest.

42 U.S.C. §2000cc–1(a).

     To establish a prima facie case under RLUIPA, an inmate must

demonstrate (1) that he engaged in a religious exercise and (2) that the

religious exercise was substantially burdened. If the plaintiff makes this

prima facie showing the burden then shifts to the government “to show that

the policy is in furtherance of a compelling governmental interest and is the

least restrictive means of furthering this interest. Washington v. Klem, 497

                                    - 12 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 13 of 23




F.3d 272, 283 (3d Cir. 2007) (citing 42 U.S.C. §2000cc-1(a)). Alternatively, if

the inmate fails to present evidence to support a prima facie case, the

government need not demonstrate “it lacks other means of achieving its

desired goal without imposing a substantial burden on the exercise of religion

by the objecting part[y].” Holt v. Hobbs, 574 U.S. 352, ____, 135 S.Ct. 853,

864, 190 L.Ed.2d 747 (2015) (quoting Burwell v. Hobby Lobby Stores, Inc.,

573 U.S. 682, 728, 134 S.Ct. 2751, 280, 189 L.Ed.2d 675 (2014)). The

application of the compelling interest standard is context-specific and

deferential to the prison authorities' choices about how to run their institution.

Washington, 497 F.3d at 283 (citing Cutter, 544 U.S. at 722 - 23, 125 S.Ct.

at 2123).

      RLUIPA defines “religious exercise” as “any exercise of religion,

whether or not compelled by, or central to, a system of religious belief 42

U.S.C. §2000cc–5(7)(A).

          For the purposes of RLUIPA, a “substantial burden”
          exists where: (1) a follower is forced to choose
          between following the precepts of his religion and
          forfeiting benefits otherwise generally available to
          other inmates versus abandoning one of the precepts
          of his religion in order to receive a benefit; OR 2) the
          government puts substantial pressure on an
          adherent to substantially modify his behavior and to
          violate his beliefs.
Washington, 497 F.3d at 280 (emphasis in original). A “substantial burden”

includes a rule or regulation which compels the prisoner to engage in

                                      - 13 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 14 of 23




“conduct that seriously violates [his] religious beliefs.” Holt, 574 U.S. at ____,

135 S.Ct. at 862 (quoting Hobby Lobby, 573 U.S. at 720, 134 S.Ct. at 2775).

“RLUIPA's ‘substantial burden’ inquiry asks whether the government has

substantially burdened religious exercise ... not whether the RLUIPA

claimant is able to engage in other forms of religious exercise.” Id. at ____,

135 S.Ct. at 862.

      Here, Mr. Nunez, a Muslim, alleges that the DOC is placing a

substantial burden on his religious practices by denying him conjugal visits

with his wife, group prayer with his visitors, an electric razor and circumcision

surgery. He argues the DOC’s denial of his requests, citing safety, security,

and health concerns, are not justified as other state prisons (i.e. other than

Pennsylvania) allow conjugal visits and that the DOC could adapt its contact

visitation policy/space to allow group prayer with visitors. He points out that

the DOC already provides allowance for inmates to obtain electric razors and

circumcisions for medical, but not religious reasons. The Defendants argue

that Mr. Nunez fails to state a RLUIPA claim based on any of the denied

RARs. The Court disagrees, at this stage of the litigation, with Defendants

on three of its four bases for dismissal of Mr. Nunez’s RLUIPA claims.

      Taking Mr. Nunez’s allegations as true and liberally construing them in

his favor, with respect to Mr. Nunez’s conjugal visits, congregational worship


                                      - 14 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 15 of 23




with visitors, and circumcision claims, he argues that he holds each of these

acts as a sincere religious belief which is substantially burdened by the

DOC’s actions. As such, the Court will not dismiss these RLUIPA claims at

this early stage of the proceedings. Whether Mr. Nunez will ultimately prevail

on these claims, or whether Defendants will be able to rebut the factually

asserted prima facie case, can only be determined by further development

of a factual record. The court finds that discovery is required in this case

before the court can determine if the Defendants are entitled to dismissal of

plaintiff’s stated RLUIPA claims and whether their denials of his three RORs

substantially burden his religious exercise. See Abdul-Aziz v. Lanigan, 2020

WL 3287229, *11-13 (D. N.J. June 18, 2020) (district court considered

plaintiff inmate’s RLUIPA claims and RLUIPA’s burden shifting framework

after discovery upon the filing of a summary judgment motion by defendant

prison officials) (citing, in part, Holt v. Hobbs, 574 U.S. 352, 135 S.Ct. 853

(2015) (“Holt made clear, RLUIPA’s ‘substantial burden’ inquiry asks whether

the government has substantially burdened religious exercise [ ], not whether

the RLUIPA claimant is able to engage in other forms of religious exercise.”)).

See also Williams v. Annucci, 895 F.3d 180, 190 (2d Cir. 2018) (Court

considered inmate’s RLUIPA’s claims after summary judgment motion filed

and found that DOC failed to make the required showing with respect to its


                                     - 15 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 16 of 23




evidence of a compelling interest and least restrictive particularized

alternatives to adequately respond to the inmate’s specific request for

accommodations).

      Therefore, the Court will deny Defendants’ motion to dismiss as to Mr.

Nunez’s conjugal-visit claim, communal prayer during visitation claim, and

circumcision claim at this time. After discovery, if appropriate, Defendants

can file a motion for summary judgment regarding these RLUIPA claims.

      The Defendants’ motion to dismiss Mr. Nunez’s RLUIPA claim based

on the denial of an electric razor will be granted. Mr. Nunez’s sincerely held

religious beliefs require him to shave various portions of his body every three

days. (ECF No. 34 at ¶ 79.) He does not contend the Defendants prohibit

him from doing this. Rather, he states the standard razors sold in

commissary cause “his genital area to break out in a skin rash and leaves

him ingrown hairs that is both painful and sensitive to the touch.” (Id. at ¶ 80.)

He claims he must abandon his sacred religious practice of fitra because

Defendant Bickell denied his RAR request for an electric razor. (Id. at ¶ 81 –

83.) He concedes that the Defendants permit inmates to purchase electric

razors for medical, but not religious, reasons. (Id. at ¶ 82 and Exhs. 1 - 2.)

Mr. Nunez’s allegation fails to establish prima facie showing of a substantial

burden upon his ability to practice his religion based on Defendants’ denial


                                      - 16 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 17 of 23




of an electric razor. 5 Accordingly, the Defendants’ motion to dismiss as to

this claim will be granted.



      D.    Requests to Supplement the Amended Complaint

      Pursuant to Federal Rule of Civil Procedure 15(d), “[o]n motion and

reasonable notice, the court may, on just terms, permit a party to serve a

supplemental pleading setting out any transaction, occurrence, or event that

happened after the date of the pleading to be supplemented.” A district court,

at any stage of the case, has broad discretion to allow the filing of a

supplemental pleading. T Mobile Northeast LLC v. City of Wilmington, Del.,

913 F.3d 311, 326 - 57 (3d Cir. 2019). Nevertheless, a court may deny a

motion to supplement “in the absence of substantial or undue prejudice

because of bad faith or dilatory motives, truly undue or unexplained delay,

repeated failure to cure deficiency by amendments previously allowed, or



      5
        A plaintiff may not amend his complaint through his opposition brief,
and new facts presented in an opposition brief may not be considered by the
Court. See Commonwealth of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836
F.2d 173, 181 (3d Cir. 1988) (citing Car Carriers, Inc. v. Ford Motor Co., 745
F.2d 1101, 1107 (7th Cir. 1984)) (“[l]t is axiomatic that the complaint may not
be amended by the briefs in opposition to a motion to dismiss.”). Mr. Nunez
did not assert an Eighth Amendment denial of medical care claim in his
Amended Complaint. Accordingly, the Court will not consider Mr. Nunez’s
argument that he sought, and was denied, a medical exemption to obtain an
electric razor.

                                     - 17 -
       Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 18 of 23




futility of amendment.” Heyl & Patterson Int’l., Inc., v. F.D. Rich Housing of

V.I., Inc., 663 F.2d 419, 415 (3d Cir. 1981).

        Since the filing of his Amended Complaint and opposition to

Defendants’ motion to dismiss his Amended Complaint, Mr. Nunez filed a

motion to add new RLUIPA claims and additional defendants to his present

action (ECF Nos. 43 and 45). He filed a 38-page Supplemental Complaint in

support of these motions. (ECF No. 47.) Mr. Nunez seeks to add eight new

RLUIPA claims and join Eastern Regional Deputy Michael Wenerowicz and

SCI-Mahanoy Superintendent Theresa Delbalso as defendants. (ECF No.

44.)

        The eight proposed new claims challenge DOC policies that

“categorically” ban: “(1) wireless phones; (2) hom[e] based virtual visits; (3)

the purchase and possession of tweezers; (4) scented body oils; (5) private

incoming mail; (6) in-cell privacy screens; (7) morning showers, and (8)

requires inmates to strip naked, before and after, every contact visit – all of

which Nunez asserts places a substantial burden on his religious practice

and beliefs as a Muslim. Thus, violating RLUIPA.” (Id. at 2.)

        Mr. Nunez’s grievance requesting an electronic tablet for the purpose

of virtual visitation and phone capabilities was denied at final review on




                                     - 18 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 19 of 23




January 8, 2016.6 (ECF No. 47 at ¶26.) On July 17, 2019, Mr. Nunez’s RAR

challenging the DOC’s new mail handling policies with respect to non-legal

mail from his spouse was denied. (Id. at 51.) On August 4, 2019, Mr.

Wenerowicz denied Mr. Nunez’s request for a cell phone citing security

reasons even though cell phones are allegedly sold in the Commissary at

the Union County Jail in South Carolina. (Id. at ¶¶57 – 58.) Mr. Nunez’s RAR

requesting to take morning showers (a privilege reserved for the honor

block), especially on Friday’s before Jumu’ah, was denied on August 4,

2019. (Id. at 59 – 62.) On August 4, 2019, Mr. Wenerowicz denied Mr.

Nunez’s RAR request for tweezers for plucking armpit and pubic hair citing

security reasons. (Id. at 63 – 64.) On September 16, 2019, Mr. Nunez’s RAR

request to purchase 1 oz. scented body oil for daily use was denied based

on security concerns. (Id. at ¶¶65 – 66.) Again, citing security reasons, on

November 9, 2019, Mr. Wenerowicz denied Mr. Nunez’s RAR request

seeking permission to use a privacy screen in his cell when using the

bathroom. (Id. at ¶¶67 – 68.) A RAR requesting not to be strip searched



     6
         A DOC virtual visitation program was institute in September 2018 at
select facilities. (Id. at ¶27.) Thus, were the Court to allow Mr. Nunez to
supplement his suit to include this claim, and only injunctive relief is
available, his claim for relief would be moot. The fact that the visitor must
physically travel to a designated terminal to access the DOC’s virtual
visitation program does not impact Mr. Nunez’s RLUIPA rights.

                                    - 19 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 20 of 23




before and after a contact visits, based on Mr. Nunez’s objection to showing

his “awrah or nakedness” to other males, was denied on September 4, 2019.

(Id. at ¶¶211 – 219.)

      Defendants oppose Plaintiff’s motions noting that while supplemental

pleadings are permitted pursuant to Fed. R. Civ. P. 15(d), Mr. Nunez cannot

satisfy the requirements of Fed. R. Civ. P. 20 concerning the permissive

joinder of defendants. If permitted to join the new claims and defendants, Mr.

Nunez, aside from violating the “same transaction and occurrence or events”

standard of Rule 20, he would be flouting the intent of the Prison Litigation

Reform Act (PLRA). 7 (ECF Nos. 51 and 52.) Mr. Nunez argues the

Defendants would not be prejudiced by the supplementation of his complaint

as all claims share the same legal foundation, RLUIPA. (ECF No. 55.)

      Two of the proposed claims transpired at SCI-Huntingdon8 but involved

Secretary Wetzel and DOC officials other than Defendant Bickell. The other




      7
        The Prison Litigation Reform Act of 1995 (PLRA) changed the judicial
treatment of civil rights actions filed by state and federal prisoners. One major
change prompted by the PLRA was that prisoners must pay the full filing fee
in non-habeas actions after the proper exhaustion of all available
administrative remedies. See 28 U.S.C. §1915; Ahmed v. Dragovich, 297
F.3d 201, 209 (3d Cir. 2002) (administrative exhaustion of claims must be
complete prior to filing of suit).
      8
        See ECF No. 47 ¶ 22 (wireless phone and virtual visitation).


                                      - 20 -
     Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 21 of 23




claims arose at least three years after the filing of his initial complaint in this

matter at SCI-Mahanoy and do not personally involve Defendant Bickell.

      The Court agrees with Defendants that Fed. R. Civ. P. 20 must also be

considered in conjunction with Rule 15(d). While Mr. Nunez does not address

the application of Rule 20 in his Reply, his draft supplemental complaint

provides the Court with sufficient information to make a determination as to

whether joinder of Superintendent DelBlaso and Regional Deputy Secretary

Wenerowicz is appropriate under both Rule 20 and Rule 15.

      Mr. Nunez cannot meet the demands of Fed. R. Civ. P. 20 when he

seeks to include RLUIPA claims against Regional Deputy Secretary

Wenerowicz and Superintendent Delbalso to his present action. Rule 20 of

the Federal Rules of Civil Procedure governs the permissive joinder of

parties in an action. Rule 20(a)(2) allows persons to “be joined in one action

as defendants if: (A) any right to relief is asserted against them jointly,

severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and (B)

any question of law or fact common to all defendants will arise in the action.”

Joinder of claims, parties, and remedies is “strongly encouraged” when

appropriate to further judicial economy and fairness. See United Mine

Workers of America v. Gibbs, 383 U.S. 715, 724, 86 S.Ct. 1130, 1138, 16


                                       - 21 -
    Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 22 of 23




L.Ed.2d 218 (1966); Hagan v. Rogers, 570 F.3d 146, 153 (3d Cir. 2009).

However, the policy behind Rule 20 is not a license to join unrelated claims

and defendants in a single lawsuit. See Pruden v. SCI Camp Hill, 252 F.

App’x 436, 437 (3d Cir. 2007) (nonprecedential).

      Here, Mr. Nunez has not resided at SCI-Huntingdon since September

26, 2016. 9 All but two of the proposed claims arose after his transfer from

SCI-Huntingdon. Moreover, Defendant Bickell is not alleged to have any

personal involvement in the denial of his request for wireless telephones and

virtual visitation. Mr. Nunez fails to demonstrate any commonality among the

Defendants and proposed defendants other than they, at one point or

another, denied one of his RAR requests.10 Simply joining any alleged

RLUIPA violation that has occurred during the past five years of Mr. Nunez’s

incarceration that does not involve the same decision makers would be

inappropriate. To do so under the guise of Fed. R. Civ. P. 15(d) would violate

the precepts of Rule 20. To the extent Mr. Nunez argues that he will be

“denied justice” (ECF No. 55 at 8) if he is unable to join his claims in a single



      See ECF No. 10, Notice of Change of Address (“I am no longer
      9

housed at SCI-Huntingdon”.)
      10
         Again, the exception to this statement pertains to the cell phone and
virtual visit claims which Mr. Nunez claims he pursued through the DOC’s
grievance policy and not a RAR. (Doc. 47 at 25.)

                                      - 22 -
      Case 3:15-cv-01573-MEM-PT Document 63 Filed 11/13/20 Page 23 of 23




action because claims 5 and 6 would be time barred, the Court does not find

this argument persuasive. 11 Mr. Nunez states he exhausted each claim. If

true, he elected to wait until December 2019 to file his motion to supplement

his Amended Complaint. He had the opportunity to file an amended

complaint in January 2019 and has not offered an adequate explanation for

failing to include some, or all, of his proposed claims at that time. Upon his

substantial compliance with the DOC’s exhaustion process, he could have

filed a civil rights action raising his exhausted RUILPA claim. Accordingly,

his motions to join additional parties and RLUIPA claims will be denied.

        An appropriate order shall issue.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Dated: November 13, 2020
15-1773-01




        Mr. Nunez specifically refers to the denial of his RARs pertaining to
        11

the use of wireless telephones and home base virtual visitation. (See ECF
No. 55 at 1.)

                                      - 23 -
